NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1



                     United
                      To be citedStates       Court
                                  only in accordance      of R.Appeals
                                                     with Fed.  App. P.
                             32.1Not to be cited per Circuit Rule 53
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                     Submitted May 29, 2008∗
                                      Decided May 30, 2008

                                               Before

                                FRANK H. EASTERBROOK , Chief Judge

                                RICHARD D. C UDAHY, Circuit Judge

                                DANIEL A. MANION, Circuit Judge


No. 08-1705

VOLODYMYR PAVLYK , also known as NIKOLAI
NARYJKIN, NATALIA PAVLYK and IRYNA PAVLYK , also                  Petition for Review of an
known as LUBA SAVCHUK ,                                           Order of the Board of
     Petitioners,                                                 Immigration Appeals.

                v.                                                Nos. A95-924-674

MICHAEL B. MUKASEY, Attorney General of the
United States,
      Respondent.


                                                Order

       We denied Volodymyr Pavlyk’s petition for review of an order that he (and his
family) must be removed from the United States to Ukraine. 469 F.3d 1082 (7th Cir.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-1705                                                                 Page 2

2006). The Pavlyks asked the Board of Immigration Appeals to reopen and, when the
Board denied that request, asked it to reconsider. That motion, too, was denied, and we
denied additional petitions for review. Nos. 07-2750, 07-3583 (7th Cir. Apr. 29, 2008)
(nonprecedential order). The Pavlyks filed with the Board yet another motion to
reopen, and this was denied as untimely and in excess of the number of motions
allowed by law. Another petition for review has been filed concerning that decision.

       As we remarked in April, the Pavlyks have contended since the outset of these
proceedings that they are at risk of persecution should they be returned to Ukraine.
That contention has been rejected repeatedly. Reopening is possible if country
conditions change, but the evidence that the Pavlyks have presented in their multiple
motions to reopen does not demonstrate any change in country conditions. The Board
did not abuse its discretion in concluding that the latest motion is untimely and
foreclosed for the further reason that an alien is entitled to file one motion to reopen,
but not a second. 8 U.S.C. §1229a(c)(7)(A).

      The petition for review is denied.